MILLS, Judge.
In this workers’ compensation appeal, we affirm all issues but one. We reverse that part of the order requiring the employer/carrier to pay Miller's adult daughter $550 per week for constant attendant care from 25 August 1982 to the date of the order.
There is no competent substantial evidence in the record that Miller was provided constant compensable attendant care during the period in question. Miller, therefore, did not bear his burden of proving by competent substantial evidence the quantity, quality, and duration of attendant services claimed. Walt Disney World Co. v. Harrison, 443 So.2d 389 (Fla. 1st DCA 1983).
This holding does not affect Miller’s daughter’s entitlement to $200 per week for the period in question, payable pursuant to an earlier order dated 5 August 1981.
Affirmed in part and reversed in part.
JOANOS and BARFIELD, JJ., concur.